Wilde, J.
The only question for our present consideration is, whether the tenants are entitled to compensation for the value of any buildings or improvements made or erected on the premises by them or the person under whom they claim, accord ing to the Rev. Sts. c. 101, § 19; for it is very clear that the} have shown no legal title to the demanded premises, which cap avail them in this action. It is true that William P. Robinson, the husband and father of the tenants, agreed to purchase the premises of Henry A. Breed, the owner; but the agreement was by parol, and he acquired no title thereby. Nor was his title by occupation valid against Breed, or the demandant to whom Breed .conveyed the premises by a deed of mortgage, and (as it was testified at the trial) with the consent of Robinson. And besides ; in an action afterwards commenced against him by the demandant, he disclaimed all title to the premises, except the dwelling-house by him erected thereon ; and this undoubt edly is conclusive as to the legal title. The only question *315therefore is, whether it is not conclusive also as to the claim for the value of the building and the improvements.
It was argued for the tenants, that the exception in the disclaimer was intended as a reservation of Robinson’s claim for improvements, and that it ought to be so construed. The answer was, that no such intention is expressed, the reservation being of the house disconnected with the land, and so is to be considered as a claim of personal property ; that by the Rev. Sts. c. 101, <§> 21, when a tenant claims allowance for his improvements, he is bound to enter on the record a suggestion oí such claim, with a request that the value of thé improvements may be ascertained and allowed to him; and that not having so claimed his improvements, he must be considered as having waived his claim under the statute. And our opinion is, that it must be so considered. We think the demandant has the same rights that he would have had if he had taken judgment against Robinson, as well as against the other defendants, in the former action. If Robinson had any right to the house, he might have removed it; or if not, the only remedy he had, after his disclaimer, for his expenditures in the building of the house, was against Breed. Against the demandant he had no claim, legal or equitable, if it is true, as Breed has testified that it is, that the mortgage to the demandant was given with the knowledge and consent of the said Robinson.
If a party, having a lien upon property, stands by, encouraging the sale by the owner to a third person, without giving notice of his lien, he will not be allowed to enforce it against the purchaser, who purchased in the belief that he was to receive an unencumbered title. Such concealment is deemed fraudulent, and not to be countenanced by a court of equity.
The only remaining question is, whether the tenants have proved any such possession by themselves as entitles them to compensation for their improvements. And we think clearly that they have not. In the first place, they have not proved that they have made any improvements. And in the second place, if they have in fact made any improvements, they have failed to prove any such possession as would entitle them 'o compensa*316tion therefor under the Rev. Sts. c. 101. They have not had possession for the term of six years, and are not entitled to compensation under <§.19 of that chapter. And they are not so entitled under <§> 20, because they have failed to prove that they held the premises under a title which they had reason to believe good. On the contrary, this seems to be satisfactorily disproved by the evidence. William P. Robinson was sued by the demandant for the recovery of the possession of the premises, and he thereupon disclaimed his title thereto, and quitted the pos session, with his family. After this, it cannot be presumed that his widow and children could reasonably believe that they had a good title from him. On no ground therefore can the tenants claim; and according to the agreement of the parties, we arc to enter a general

Judgment for the demandant